 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
Exhibit 10.4
 
Joinder Agreement
 
 
SUPPLEMENT NO. 1 dated as of May 5, 2008, to the Guarantee Agreement, dated as
of February 28, 2008 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Guarantee Agreement”), among each
of the subsidiaries of SOLUTIA INC., a Delaware corporation (the “Borrower”)
listed on Schedule I thereto (each such subsidiary individually, a “Subsidiary
Guarantor” and collectively, together with each other Subsidiary that becomes a
party thereto, the “Subsidiary Guarantors”) in favor of CITIBANK, N.A., as
collateral agent (in such capacity, together with its successors in such
capacity, the “Collateral Agent”) on behalf of the Secured Parties (as defined
in the Credit Agreement referred to below).
 
 
A.  Reference is made to the Credit Agreement dated as of February 28, 2008 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Collateral Agent,
Citibank, N.A., as administrative agent (in such capacity and together with any
successors in such capacity, the “Administrative Agent”) for the Lenders (as
defined herein), the lending institutions from time to time party thereto (the
“Lenders”), and the other agents party thereto.  Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Guarantee Agreement.
 
 
B.  The Guarantors have entered into the Guarantee Agreement in order to induce
the Lenders to enter into the Credit Agreement and to induce the Lenders to make
Loans to the Borrower under the Credit Agreement.
 
 
C.  Pursuant to Section 5.15 of the Credit Agreement and Section 19 of the
Guarantee Agreement, each Subsidiary (other than any Excluded Subsidiary) of the
Borrower that was not in existence or not a Subsidiary on the date of the Credit
Agreement is required to enter into the Guarantee Agreement upon becoming a
Subsidiary.  Each undersigned Subsidiary (“New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Credit Agreement and
Guarantee Agreement to become a Guarantor under the Guarantee Agreement.
 
 
Accordingly, the Collateral Agent and each New Subsidiary agree as follows:
 
 
1)  In accordance with Section 19 of the Guarantee Agreement, each New
Subsidiary by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor and each New Subsidiary hereby (a) agrees to all the terms and
provisions of the Guarantee Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct (or true and correct in all
material respects if not otherwise qualified by materiality or a Material
Adverse Effect) on and as of the date hereof (except to the extent that they
expressly relate to an earlier date, in which case they shall be true and
correct (or true and correct in all material respects if not otherwise qualified
by materiality or a Material Adverse Effect) as of such earlier date).  As of
the date hereof, each reference to a Guarantor in the Guarantee Agreement shall
be deemed to include each New Subsidiary.  The Guarantee Agreement is hereby
incorporated herein by reference.
 

--------------------------------------------------------------------------------


 
SECTION 1.  Each New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except that the
enforcement thereof may be subject to bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally and to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.
 
 
SECTION 2.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed signature page to this Supplement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Supplement.
 
 
SECTION 3.  Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.
 
 
SECTION 4.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 
 
SECTION 5.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity a particular provision
in a particular jurisdiction shall not in and of itself affect the validity of
such provision in any other jurisdiction).  The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
 
 
SECTION 6.  All communications and notices hereunder shall (except as otherwise
expressly permitted herein) be in writing and given as provided in Section 9.01
of the Credit Agreement.  All communications and notices hereunder to any New
Subsidiary shall be given to it c/o the Borrower at the Borrower’s address as
provided in Section 9.01 of the Credit Agreement, with a copy to the Borrower.
 
 
SECTION 7.  Each New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent in each case in accordance with the terms of the Credit
Agreement.
 
[Signature Page Follows]
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, each New Subsidiary and the Collateral Agent have duly
executed this Supplement as of the day and year first above written.

 
S E Investment LLC
   
By:
/s/ James A. Tichenor
Name:
James A. Tichenor
Title:
Vice President and Treasurer
Address:
575 Maryville Centre Drive
St. Louis, MO 63141
       
CITIBANK, N.A.
As Collateral Agent
   
By:
/s/ David Jaffe
Name:
David Jaffe
Title:
Director/Vice President


 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------